Citation Nr: 1017155	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-155 05	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
October 1960, from November 1961 to August 1962, from July 8, 
1979, to July 21, 1979, and from September 20, 1990, to 
November 6, 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an automobile and adaptive 
equipment, or adaptive equipment only.  See 38 C.F.R. 
§ 3.808.  He is service-connected for low back disability, 
rated as 60 percent disabling, and is in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

The Veteran's most recent VA examination was conducted in 
November 2005.  The Veteran has alleged, through an April 15, 
2010, Informal Hearing Presentation from his representative, 
that his physical condition has since worsened to a degree 
that the criteria for an automobile and adaptive equipment or 
adaptive equipment only may be met.  Accordingly, the Veteran 
should be scheduled for a new VA examination for the purpose 
of determining whether he meets the criteria for entitlement 
to an automobile and adaptive equipment or adaptive equipment 
only.  See 38 U.S.C.A. 5103A(d); See VAOPGCPREC 11-95.

Additionally, the most recent records of treatment of the 
Veteran are from February 2006.  It is likely that subsequent 
relevant records of VA treatment exist.  All additional 
relevant records of treatment from February 2006 forward 
should be obtained and associated with the claims file.  See 
38 U.S.C.A. § 5103A(d); Bell v. Derwinski, 2 Vet. App. 611 
(1992).



Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his service-
connected low back disability during the 
period from February 2006 to the present.  

a. After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

b. The records sought must include all 
relevant records of VA treatment from 
February 2006 to the present.

c. The Veteran should also be advised that 
with respect to private medical evidence 
he may alternatively obtain the records on 
his own and submit them to the RO.

2.  The RO/AMC, after waiting an 
appropriate time period for the Veteran to 
respond, shall schedule the Veteran for a 
VA examination by a physician with 
appropriate expertise. The purpose of the 
examination is to determine whether the 
Veteran's service-connected low back 
disability is of sufficient severity that 
the criteria for entitlement to an 
automobile and adaptive equipment or 
adaptive equipment only are met or 
approximated.

The following considerations will govern the 
examination:

(a) The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The examiner must further report the 
complete range of motion for the 
thoracolumbar spine.  In providing this 
objective information, he should indicate 
whether there is likely to be any additional 
decrease in range of motion attributable to 
functional loss, due to any of the 
following: pain on use, including during 
flare-ups; weakened movement; excess 
fatigability; incoordination; and repetitive 
use.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

(d) The examiner must describe all present 
neurological manifestations of the Veteran's 
low back disorder, including but not limited 
to whether there are confirmed signs of 
sciatica involving the lower extremities.  
The physician must further clarify whether a 
diagnosis of intervertebral disc syndrome 
(IVDS) applies, and if so indicate the 
frequency and severity of any IVDS 
exacerbations and/or incapacitating 
episodes.

(e) The examiner must provide an opinion as 
to whether the Veteran meets or approximates 
any of the following criteria for 
entitlement to an automobile and adaptive 
equipment or adaptive equipment only as a 
result of his service-connected low back 
disability:

i)	loss or permanent loss of use of one 
or both feet;
ii)	loss or permanent loss of use of one 
or both hands;
iii)	permanent impairment of vision of 
both eyes; or
iv)	ankylosis of one or both knees or 
ankylosis of one or both hips

(f) The examiner is to specifically address 
in his or her conclusion the issue contained 
in the purpose of the examination-whether 
the Veteran's service-connected low back 
disability is of sufficient severity that 
the criteria for entitlement to an 
automobile and adaptive equipment or 
adaptive equipment only are met or 
approximated. 

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



